Case 1:19-cv-04300-LMM Document 32 Filed 07/13/20 Page 1 of 4

Keith A. Sylvester

United States District Court wre QEFICE
Rs 0
for the FILED in ailanta :
Northern District of Georgia
Atlanta Division

 

Plaintiff,

Fulton County Jail, etal

Case Number: 1:19-cv-4300-LMM

 

Defendant,

AMENDED COMPLAINT
cabsierdsedimm DotubtantSe rhea WAUEVap Page 2 of 4
HW \s\4-C¥-04200-LINM

EILED IN CLERK'S OFFICE
At the order of the judge this 1983 claim has been amended. It has been amended to _U.S.0..0. Manta
include malicious prosecution and again to attempt to add detective Darren Smith of the 9 2020
Atlanta Police department as a defendant. JUL 1

i AMES WARATTEN LG!
ys | of

  

Both detectives had my dash cam videos four or five months before they sought rd Huyty Clerk

obtain a warrant for my arrest. C )
2

According to detective Barnett statement at the preliminary hearing and on the warrant ‘
affidavit detective Barnett's stated that | did not get out of the car on the night of the
incident which would make it impossible for me to have start and lit the fire or done any
murders. Detective watched videos that show and prove that | did not get out of vehicle
to start fires, strangle, murder or harm anyone or anything. it was obvious!

3

| was at my parents home for about 1 minute which | agree with and | believe it also
proves | did not strangle two adults and then light a house on fire

4

Both detectives had my cell phone which was illegally confiscated number one because
the number on the warrant was not my cell phone number. Number two although my
phone was confiscated and my name was listed on the warrant the cell phone was in my
wife's name which further makes it and illegal search and seizure.

5

By both detective Smith and Barnett having my cell phone they had access to my cell
phone data and my geographical data therefore they knew where | was at all times and
they know and knew that | did not cause any harm to my parents or our property.

6

Both detectives Smith and Barnett had access to the crime scene video which I believe
shows that the moth balls were on the kitchen table on opened. At the preliminary
hearing Barnett stated that mothballs ,rubbing ,alcohol and candles were used to start
the fire. The crime scene video should also show that the candles we're not used to start
the fire and therefore both detectives new that candles were not used to start the fire nor
were moth balls were used. At the preliminary hearing detective James Barnett stated
but he "believes"he saw rubbing alcohol in the home. (Barnett used a bunch of
conclusive statements at the preliminary hearing about how the fire started although the
Atlanta fire investigators have not concluded their investigation)

7

detective James Barnett withheld facts from the Fulton county Magistrate judge
pertaining to my innocence and uninvolvement. The facts that were withheld were there
were other suspects in that case who were not fully tested evaluated and investigate
like | keith Sylvester was. both detective Darren Smith and James Barnett withheld
facts and information from the Magistrate judge and the district attorney's office about
other suspects. | had Buffalo police forward 911 call records directly to detective Darren
Smith about incidents involving my stepfather Harry Hubbard in Buffalo New York.
Detective Darren Smith and detective James Barnett knew that my step dad's home in
Case 1:19-cv-04300-LMM Document 32 Filed 07/13/20 Page 3 of 4

Buffalo New York was allegedly burglarized by someone who had a copy of the keys to
his home which is the exact same way detectives told me that my parents died here in
Atlanta someone went in who had a key.

both detectives were aware that my family had problems with a neighbor here in Atlanta
named Ron Martin although on the affidavit application Barnett makes it appear that Ron
Martin was more concerned about my parents the night of the murder than | was even
though our family called the police on Ron Martin for being in our families yard after dark
stealing water, electricity and creeping around. | believe if this information was disclosed
to the Fulton county Superior Court magistrate and prosecutors office | would not have
had to spend 14 months in the Fulton county fail.

8

detective Barnett misinformed underoath that he had spoken to the insurance company
USAA who told him that | was the sole beneficiary of an insurance policy my mother had
and that | tried to collect a $250,000 insurance POLICY. 1 have now hired a probate
lawyer who have stated that the insurance company has stated that my mother did not
list me as a sole beneficiary which is in conflict with the statements of detective James
Barnett which means that I did not try to commit insurance fraud and therefore | did not
kill my parents for insurance money. my final statement pertaining to this issue is that |
did not fully know about any specifics of a insurance policy until investigators gave me
the phone number to USAA on the morning of my parents death and asked me to call
them this was July 3rd 2018. Lastly the police and the investigators presented no
evidence of me ever contacting the insurance company prior to July 3rd 2018 about my
parent's insurance policy.

5 :

Detective James Barnett stated that my parents had been strangied and he stated that
my mother was strangled with a shoestring which is in conflict with other reports from
the fire investigators, the medical examiner's office and other peopie in the Fulton county
government. | believe this proves that there is no conclusive facts or evidence for what
was used to strangle my parents. Further, it is not factual that my parents were ever
strangled, on one phone conversation medical! examiner's stated that in a fire it is
difficult or almost impossible to determine if someone was strangled. The only facts so
far is that something was around my mother's neck. Lastly, | believe that the ligature
marks described and documents were not from strangulation but either from previous
surgery or from wearing jewelry. Other inconsistent facts in reports are that my parents
were non-smokers which is not true!

Both of my parents were smokers for over 40 or 50 years.

10

The Atlanta Police department used several witnesses and people who did not live in
Georgia nor were present. alleged statements from these people were used to hold me in
the Fulton county jail for 14 months. the majority of the witnesses listed against me all
have criminat or arrest records even for violence and | do not have any violence in my
history.

the arrest warrant was obtained on December 28th 2018 which is the exact date that my
father Keith Sylvester senior died in 1983. | was arrested on the eve of my mother's
Case 1:19-cv-04300-LMM Document 32 Filed 07/13/20 Page 4 of 4

birthday December 29th 2018 which also adds up to Barnett's badge or station ID
number 5918.

11

| believe there was another instance of illegal search and seizure on December 29th
2018 when my vehicle that my mother purchased for me a burgundy 2016 Chrysler 200
was illegally towed by the Atlanta Police department under the direction of detective
James Barnett and detective Darren Smith. There was no warrant or reason to seize my
vehicle which was legally parked and the keys were in the presence of my wife.

12

On the week of July 3rd 2018 while | was being questioned and interrogated | told both
Darren Smith and detective James Barnett that there was an alarm system in my parents
hame which randomly took videos and photos of the inside and outside of the property, |
was toid by detective Darren Smith on video that it was too late the entire home was
burned up which was not true as 1 entered the home after the fire. had the detectives
done their job and got the video and photos from the alarm system | believe | would have
never been arrested and what actually took place that evening would have been known.
The name of the alarm company is Atlanta alarm.

13

on December 29th 2018 | asked detective James Barnett why | was being arrested on
video in one of the interrogation rooms and his statement was, "I cannot tell you they will
tell you in court”. | believe this violates my right to be informed, | believe this also adds to
the malicious prosecution and false arrest.

14

On the night of December 29th 2018 after 5 p.m. | was handcuffed by detective James
Burnett and a time there after | was escorted downstairs to a police car by detective
Darren Smith and another unnamed officer or detective.

15

The criminal case was never presented to a grand jury and the case was never indicted
although | was arrested detained and held in the Fulton county jail almost 15 months. |
believe this also proves that there was no probable cause or evidence against me. |
believe that this what is malicious prosecution by the detectives and others. | further
believe that these facts are false arrest.

not only were hearsay, lies, misinformation and false information presented to the Fulton
county Superior Court but clear evidence and facts supporting my innocence were known
by the Atlanta Police department including detective James Barnett and we're not
presented to the court. Thus | suffered multiple constitutional violations and was
uniawfully detained at the Fulton county jail for almost 15 months. These are my claims.

16
All charges were dropped against me because i was innocent
